Per Curiam.
This appeal involves defendant’s claimed error that in a DWI enhancement hearing, Neb. Rev. Stat. § 39-669.07(2) (Reissue 1984), the State has not met its burden of proving a prior DWI guilty plea conviction where the transcript of judgment evidence contains only checklist findings that defendant’s rights to counsel were explained and she waived counsel, which was not an affirmative showing on the record of such advice and waiver required by Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 274 (1969).
We have reviewed the record and find that the evidence on enhancement complies with our prior decisions in State v. Foster, 224 Neb. 267, 398 N.W.2d 101 (1986), State v. Schaf, 218 Neb. 437, 355 N.W.2d 793 (1984), and State v. Baxter, 218 Neb. 414, 355 N.W.2d 514 (1984).
Affirmed.